DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 3, 5, 9-13, 19-22, and 26 have been amended.  Claims 1-3, 5, 8-13, and 16-26 are pending in the current application.
Response to Arguments
Applicant's arguments filed 10/28/2020 regarding the Golla and Hirst references have been fully considered but they are not persuasive.
	Applicant first argues that in Golla, the isolation of operation in the router does not update the FIB independent of the RIB.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Golla discloses that the RIB and FIB are updated independently of the state of one another (Golla - Col. 4 lines 37-48, note data and control paths (of each respective plane) of the routing element are disjoint, the RIB (routing information base) and FIB (forwarding information base) tables are maintained and updated independently of the state of one another).  The recited claim language does not further define what “update…independent of” comprises.  As long as the updating of the routing table and forwarding table is not performed simultaneously, the term may be broadly interpreted as updating independently.  Golla discloses the updating of the RIB and FIB as being performed asynchronously for fault tolerance (Golla - Col. 3 lines 63-67 and Col. 4 lines 1-3).  Therefore, Golla still teaches updating the forwarding table independent of the routing table.

	As previously cited in the recent office action, Hirst discloses updating the routing table based upon a change in network state or network fault (Hirst - Fig. 6 step 509; Fig. 7 steps 605 and 607; Col. 7 lines 21-27, note if there is a change in the state of the analyzed network, the routing table is updated; Col. 9 lines 55-65, note if the station does not receive a ping reply within a predetermined timeout period, the connectivity between the station and the server (link) is defective, the affected network is marked as potentially faulted (thus causing the routing table to be updated)).  Since the claim language does not further define what “failure information” comprises, any updates to the routing table that reflect a fault/failure in the network would constitute updating the routing table based upon failure information.  Therefore, Hirst still teaches updating the routing table based upon the failure information of the link remains failed beyond the threshold time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Golla (US 7,606,140 B2) in view of Filsfils et al. (US 7,852,772 B2), hereinafter referred to as Filsfils, Hirst et al. (US 6,581,166 B1), hereinafter referred to as Hirst, and Cherian et al. (US 2006/0294241 A1), hereinafter referred to as Cherian.

	Regarding claim 1, Golla teaches a switch in a network (Golla - Fig. 1 routing element (switch) 100; Col. 3 lines 10-27, note routing element 100 is operable to interwork within any type of communications network), the2 switch comprising:
	3a storage device to store a forwarding table and a routing table the forwarding table being maintained by a data plane of the switch and the routing table being maintained by a control plane of the switch (Golla - Fig. 1; Col. 3 lines 28-35, note routing element 100 may be separated into a control plane 102A and a data plane 102B; Col. 3 lines 57-63, note each of the planes is provided with routing tables with RIB instances in the CP domain and forwarding tables with FIB instances in the DP domain);
	a failover module to identify failure information associated with a failed link in a transmission path of the network (Golla - Col. 7 lines 1-16, note a management module 408 (of a routing element) includes a process status monitoring (PSM) block 412 that detects software or hardware failures, and exchanges heartbeat messages (which may contain failure information); Col. 7 lines 31-38, note when the PSM detects a fatal fault, continuous switchover is performed, non-disruptive forwarding of the packets or cells continues to take place in other data paths);5
	and an updating module (Golla - Fig. 1 inter-plane updating mechanism 106; Col. 3 lines 64-67 and Col. 4 lines 1-3, note an inter-plane updating mechanism 106 provides a loose coupling between the CP databases and DP databases so that database updating is performed asynchronously)8 to:
	first, update the forwarding table based upon the failure information independent of updating of the routing10 table (Golla - Col. 4 lines 37-48, note data and control paths (of each respective plane) of the routing element are disjoint, the RIB (routing information base) and FIB (forwarding information base) tables are maintained and updated independently of the state of one another, if a fatal software/hardware failure is encountered (such as link failure), one domain (either data plane or control plane) may continue to execute packet routing/forwarding processes).
	Golla does not teach the updating module to: first, update the forwarding table based upon the failure information independent of and without waiting for updating of the routing table.
	In an analogous art, Filsfils teaches the updating module to:
	first, update the forwarding table based upon the failure information independent of and without waiting for updating of the routing table (Filsfils - Col. 7 lines 28-34, note upon detection of failure, the detecting router immediately updates its FIB; Col. 14 lines 10-18, note the link failure will be advertised via iBGP; Col. 16 lines 5-19, note the iBGP advertisement is sent by the router attributing a low local preference value to the route, the route will not be removed from the RIBs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Filsfils into Golla in order to minimize packet loss and improve recovery time in the event of inter-domain or intra-domain failure (Filsfils - Col. 3 lines 12-45).
	The combination of Golla and Filsfils does not teach the updating module to: second, determine whether the failed link has recovered within a threshold time; and third, in response to determining that the failed link has not recovered within the threshold time, update the routing table based upon the failure information.
	In an analogous art, Hirst teaches the updating module to:
	second, determine whether the failed link has recovered within a threshold time (Hirst - Col. 10 lines 58-66, note if a ping reply returns from a previously unreachable ping server within a timeout period, the associated network is marked as non-faulted, indicating that there was a network recovery);
	and third, in response to determining that the failed link has not recovered within the threshold time, update the routing table based upon the failure information (Hirst - Fig. 6 step 509; Fig. 7 steps 605 and 607; Col. 7 lines 21-27, note if there is a change in the state of the analyzed network, the routing table is updated; Col. 9 lines 55-65, note if the station does not receive a ping reply within a predetermined timeout period, the connectivity between the station and the server (link) is defective, the affected network is marked as potentially faulted (thus causing the routing table to be updated)).
(Hirst - Col. 2 lines 31-42).
	The combination of Golla, Filsfils, and Hirst still does not teach in response to determining that the failed link has recovered within the threshold time, update the forwarding table based on the recovery of the failed link bypassing an update to the routing table.
	In an analogous art, Cherian teaches in response to determining that the failed link has recovered within the threshold time, update the forwarding table based on the recovery of the failed link bypassing an update to the routing table (Cherian - Fig. 6; Paragraph [0058], note as each session is restored, the forwarding tables are updated (316) so that subsequent traffic will be routed properly, once the timer has expired (310) or all breached sessions (involving a software/hardware failure, see Paragraph [0003]) have been restored, the restoration process is terminated (312)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cherian into the combination of Golla, Filsfils, and Hirst in order to allow for timely restoration of connections in the event of hardware or software failure (Cherian - Paragraph [0003]).

	Regarding claim 2, the combination of Golla, Filsfils, Hirst, and Cherian, specifically Golla teaches the switch further comprising:
(Golla - Col. 2 lines 18-21, note a control plane node (switch) may include one or more control processors), wherein the memory5 comprises:
	8instructions for the failover module and the updating module9 (Golla - Col. 2 lines 22-29, note management module comprising software or firmware is provided for switchover and updating means).

	Regarding claim 5, the combination of Golla, Filsfils, Hirst, and Cherian, specifically Golla teaches the switch further comprising a fault detection module to detect a failure associated with the failed link based on a loss of signal on the link or a timeout for a packet sent via the link2 (Golla - Col. 2 lines 24-36, note logic structure (e.g. management module) with process status monitoring (PSM) capability comprises means for detecting a fault, updating means is provided for updating routing table information; Col. 7 lines 31-38, note when the PSM detects a fatal fault, continuous switchover is performed, non-disruptive forwarding of the packets or cells continues to take place in other data paths; i.e., faults are associated with path/link failures).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format, which is taught by Golla (Golla - Col. 1 lines 37-42, note method operable with a routing element).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught (Golla - Col. 2 lines 22-29, note hardware (which may comprise a non-transitory computer-readable medium) and firmware (on the hardware, which may comprise instructions)).

	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 5.

Claims 3, 8, 13, 16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Golla in view of Filsfils, Hirst, and Cherian as applied to claims 1, 12, and 20 above, and further in view of Kizawa et al. (US 8,670,444 B2), hereinafter referred to as Kizawa.

	Regarding claim 3, the combination of Golla, Filsfils, Hirst, and Cherian does not teach wherein the failure information comprises one or more of: information of a physical link of the switch; information of layer-2 packet processing at the switch; and information of layer-3 packet processing at the switch.
	In an analogous art, Kizawa teaches wherein the failure information comprises one or more of:
	information of a physical link of the switch (Kizawa - Col. 27 lines 28-30, note unit-to-unit link fails; Col. 27 lines 34-42, note subordinate packet receiving the packet (containing failure information) searches the routing information for the destination port (which is a physical aspect)); 
	information of layer-2 packet processing at the switch (Kizawa - Col. 27 lines 46-51, note searches the layer 2 table of the virtual machine address information table with the destination MAC address stored in the header of the received packet); and
(Kizawa - Col. 27 lines 51-55, note searches the layer 3 table of the virtual machine address information table with the destination IP address stored in the header of the received packet).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kizawa into the combination of Golla, Filsfils, Hirst, and Cherian in order to maintain forwarding capability in the event of a link failure (Kizawa - Col. 4 lines 6-11).

	Regarding claim 8, the combination of Golla, Filsfils, Hirst, and Cherian does not teach wherein the forwarding table includes one or more of: 2layer-2 forwarding information and layer-3 forwarding information.
	In an analogous art, Kizawa teaches wherein the forwarding table includes one or more of: 2layer-2 forwarding information and layer-3 forwarding information (Kizawa - Col. 27 lines 46-55, note layer 2 and layer 3 tables of the virtual machine address information table).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kizawa into the combination of Golla, Filsfils, Hirst, and Cherian for the same reason as claim 3 above.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 8.

Claims 9-11, 17-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Golla in view of Filsfils, Hirst, and Cherian as applied to claims 1, 12, and 20 above, and further in view of Redi et al. (US 7,542,437 B1), hereinafter referred to as Redi.

	Regarding claim 9, the combination of Golla, Filsfils, Hirst, and Cherian, specifically Golla teaches the switch further comprising a storage device storing a cache2 associated with the forwarding table (Golla - Col. 4 lines 26-34, note update the entries in the FIB (which contains forwarding tables), mediated via the update buffer 206 (cache)).
	The combination of Golla, Filsfils, Hirst, and Cherian does not teach wherein updating the forwarding table3 comprises: removing an entry for the failed link from the4 forwarding table and maintaining an entry for the failed link in the cache until completion of the updating of the routing table.
	In an analogous art, Redi teaches wherein updating the forwarding table3 comprises:
	removing an entry for the failed link from the4 forwarding table (Redi - Col. 9 lines 52-62, note neighboring node may update (which may involve removing entries) its routing and forwarding tables to indicate that node 110 and links to node 110 are not available (i.e. failed link) for transmission);
	and maintaining an entry for the failed link in the cache until completion of the updating of the routing table (Redi - Col. 9 lines 52-62, note neighboring node may remove node 110 and links to node 110 from its routing and/or forwarding tables and may store this information in memory (cache)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Redi into the combination of (Redi - Col. 2 lines 6-26).

	Regarding claim 10, the combination of Golla, Filsfils, Hirst, and Cherian does not teach the switch further comprising a storage device storing a cache2 associated with the forwarding table; wherein updating the forwarding table comprises: removing an entry for the failed link from the4 forwarding table and maintaining an entry for the failed link in the cache until5 completion of a routing protocol timeout.
	In an analogous art, Redi teaches the switch further comprising a storage device storing a cache2 associated with the forwarding table (Redi - Col. 9 lines 52-56, note neighboring node may remove node 110 and links to node 110 from its routing and/or forwarding tables and may store this information in memory (cache));
	wherein updating the forwarding table comprises:
	removing an entry for the failed link from the4 forwarding table (Redi - Col. 9 lines 56-62, note neighboring node may update (which may involve removing entries) its routing and forwarding tables to indicate that node 110 and links to node 110 are not available (i.e. failed link) for transmission);
	and maintaining an entry for the failed link in the cache until5 completion of a routing protocol timeout (Redi - Col. 9 lines 56-62, note once timer 260 has expired, the neighboring node may automatically re-insert node 110 into the appropriate tables (from the cache)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Redi into the combination of Golla, Filsfils, Hirst, and Cherian for the same reason as claim 9 above.

	Regarding claim 11, the combination of Golla, Filsfils, Hirst, and Cherian does not teach the switch further comprising recovery module to: identify2 that the failed link has been recovered; and wherein updating the forwarding table based on the recovery comprises reinstating an entry for the downed link in3 the forwarding table based on the recovery.
	In an analogous art, Redi teaches the switch further comprising recovery module to:
	identify2 that the failed link has been recovered (Redi - Col. 9 lines 56-62, note indicate that node 110 is available (which involves identifying that the links are available)); and
	wherein updating the forwarding table based on the recovery comprises reinstating an entry for the downed link in3 the forwarding table based on the recovery (Redi - Col. 9 lines 56-62, note the neighboring node may automatically re-insert node 110 into the appropriate tables (from the cache)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Redi into the combination of Golla, Filsfils, Hirst, and Cherian for the same reason as claim 9 above.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 9.
Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lu et al. (US 2012/0075988 A1) discloses updating the routing and forwarding tables to reflect a link failure.
	Shand et al. (US 2007/0019652 A1) discloses updating forwarding tables based on a timer.
	Bejerano et al. (US 2013/0107698 A1) discloses updating forwarding tables independently.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUY D VU/Supervisory Patent Examiner, Art Unit 2461